 THERIOT SUPER FOOD MARKETS, INC.259THERIOTSIIPER FOOD MARKETSINC.andAMALOAMATED MEATCuTTEnsANDBUTCHERWORKMEN OFNORTH AMERICA, LOCAL 264,AFL,PETITIONER.CaseNo.15-RC-788.November 7, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Caso March, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the business of operating sevengrocery stores in Lake Charles, Louisiana. In each store there is ameat market which is operated, for the most part, independently of therest of the store. In charge of each market is the meat marketmanager,a butcher.Above him in the managerial ladder is the assistant generalmanager of the meat department, who is also market manager in storeNo. 1, and above the assistant general manager is the general managerof operations for all departments in the seven stores.The Petitionerhere seeks only the employees in the meat markets, including the meatmarket managers whom the Employer contends should be excludedas supervisors.There are normally seven meat market managers-one for eachstore.They are experienced butchers and spend most of their timewaiting on customers and cutting meat.They are also responsiblefor running their markets and must see that the market is kept clean,that the correct prices are displayed, and that adequate supplies ofmeatare kept on hand.However, except in rare instances, the mana-gers cannot determine prices but must follow those issued by the mainoffice; neither can they independently purchase meat but must orderit through Webb, the assistant general manager, who periodicallymakesinquiries to take such orders.Furthermore,Webb normallyinspects the various markets daily, making such suggestions as to themanagement of the market or the cutting of meat as he deemsnecessary.101 NLRB No. 54.242305-53--18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn four of the markets the manager has only part-time helpers,usually high school students, who work on week ends. In the threeother stores there are full-time helpers.The duties of all helpers aresubstantially the same-they wait on customers and aid in keeping themarketclean.Some of the full-time helpers cut meat.It is theEmployer's contention that the managers not only supervise theirhelpers but also possess the power effectively to recommend the trans-fer,hire, or discharge of such employees.Clearly themanagersgive orders to their helpers but such orders concern routine matterssuch as cleaning up the market or waiting on customers. Insofar asthe hiring authority of the managers is concerned, the normal practiceis for the manager to request Webb or the general manager to sendhim a helper, and in the usual course of events an employee he hasneverseenis sent to this market.On two occasions, however, amanager requested that a particular employee be transferred to hismarket from other departments in the stores and the main office com-plied with the requests.There was also evidence thatif a marketis short-handed, the manager can take on a part-time helper, but suchemployee does not enter on the payroll untilhis employment is ap-proved by the generalmanager.However, the singlespecific instancein the record of such hiring bya manageroccurred only after themanager had been especially authorized by the main office to hire ahelper for his market. In view of the foregoing, and upon the recordas a whole, we find that the meat marketmanagers arenot supervisorswithin the meaning of the Act,' and we shall, therefore, include themin the Unit .2Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:All meat department employees, including meat marketmanagersat the Employer's stores in Lake Charles, Louisiana, but excludingpart-time employees,3 warehouse employees, truck drivers, all otheremployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]'Puerto Rico Dairy Inc,99 NLRB 1013;Mathews Lumber Company,96 NLRB 322;Dodd Distributing Company,94 NLRB 1185. The Employer,in support of its contentionthat the meat market managers are supervisors,introduced in evidence its "Manual ofStandard Procedures,George Theriot'sSuper Food Marts." The duties of the man-agers as outlined in this manual would seem to include the power to select their assistants.However, none of the managers who testified at the hearing had ever read the manualand their actual authority and duties clearly vary substantially from those set forthin the manual.Accordingly,we do not regard the manual as persuasive evidence ofthe supervisory status of the meat market managers.Y The market manager for store No. 1 is also,as indicated above, the assistant generalmanager for the Employer'smeat department.It is clear from the record that heresponsibly directs the market managers and exercises other supervisory functions.We shall, accordingly,exclude him from the unit.8The parties stipulated that the part-time employees should be excluded.